Citation Nr: 1714445	
Decision Date: 05/03/17    Archive Date: 05/11/17

DOCKET NO.  10-41 690	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES


1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for chronic obstructive pulmonary disease (COPD), emphysema, and asthma, status-post bilateral lung transplant, claimed as associated with herbicide and/or asbestos exposure.

2.  Entitlement to an initial evaluation in excess of 20 percent for type 2 diabetes mellitus.



REPRESENTATION

Appellant represented by:	Christopher N. Godios, Esq.



ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel


INTRODUCTION

The Veteran had active service in the United States Navy from July 1967 to June 1971.

This case comes before the Board of Veterans' Appeals (Board) on appeal August 2008 and September 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.


FINDINGS OF FACT

1.  The Veteran in this case served on active duty from July 1967 to June 1971.

2.  On February 15, 2017, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant that withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.



		
K. J. ALIBRANDO
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


